Title: To Thomas Jefferson from United States Senate, 30 March 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.March 30. 1808
                  
                  Resolved,
                  That the President be requested again  to lay before the Senate, the papers relative to Great Britain and France, communicated confidentially to the Senate in his message of the 22d instant
                  Attest,
                  
                     Sam: A. Otis Secretary.
                  
               